Case 5:20-cv-01307-EEF-MLH Document 8 Filed 10/30/20 Page 1 of 1 PageID #: 25




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

WILLIE E. WALDON                                   CIVIL ACTION NO. 20-cv-1307

VERSUS                                             JUDGE ELIZABETH E. FOOTE

TYRA BREWER, ET AL.                                MAGISTRATE JUDGE HORNSBY


                                      JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that Plaintiff’s complaint is dismissed without prejudice for lack of

subject-matter jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2).
                                                                             30th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
        October
of ___________________, 2020.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
